The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 1, 2015

                                      No. 04-15-00380-CR

                                 Joshua Allen SCHOPPMAN,
                                          Appellant

                                                v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR0691
                         Honorable Mary D. Roman, Judge Presiding


                                        ORDER
       Joshua Allen Schoppman entered into a plea bargain with the State, pursuant to which he
agreed to plead guilty or nolo contendere to possession of more than four grams but less than 200
grams of methamphetamine. The terms of the agreement provided that punishment was to be
assessed at ten years’ confinement, to run concurrently with the punishment in two other cases,
and imposition of a $1,500 fine. The State agreed to recommend community supervision. The
plea agreement further stated:

       All parties understand and agree that the terms, conditions and length of []
       community supervision or deferred adjudication are to be determined and
       assessed solely within the Court’s discretion. It is further understood and agreed
       by the parties that in the event the Court assessed terms, conditions and or a
       length of supervision . . . different from those agreed to by the parties, that such
       difference shall not constitute grounds for setting aside the Defendant’s plea in
       this cause.

The flowing statement appears beneath the parties’ signatures on the plea bargain form:

       NOTE: The parties are not allowed to make binding agreements regarding the
       length of community supervision or the terms and conditions of community
       supervision, which are totally dependent upon the Court’s discretion. The
       following recommendations do not constitute part of the formal plea agreement.
The document then indicates the State recommended the period of community supervision be six
years and that appellant be placed in the Treatment Alternative to Incarceration Program.

        The trial court found Schoppman guilty, sentenced him to ten years’ incarceration, and
fined him $1,500. The court suspended imposition of the sentence of confinement and placed
Schoppman on community supervision for a period of ten years. The court signed a certificate
stating this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP.
P. 25.2(a)(2). Schoppman filed a motion for new trial and a notice of appeal, asserting the trial
court failed to comply with the plea bargain. The clerk’s record, which includes the trial court’s
rule 25.2(a)(2) certification and a written plea bargain agreement, has been filed. See TEX. R.
APP. P. 25.2(d).

        The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.
25.2(a)(2). The record also appears to support the trial court’s certification that Schoppman does
not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding
that court of appeals should review clerk’s record to determine whether trial court’s certification
is accurate).

        This court must dismiss an appeal “if a certification that shows the defendant has the
right of appeal has not been made part of the record.” See TEX. R. APP. P. 25.2(d). Schoppman is
hereby given notice that this appeal will be dismissed unless an amended certification showing
he has the right to appeal is made part of the appellate record by July 22, 2015. See TEX. R. APP.
P. 25.2(d); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on
merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for
publication).

        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court